DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-29 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “position obtaining circuitry”, “first route extraction circuitry”, “second route extraction circuitry” and “route calculation circuitry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 10, the claim recites steps of obtaining and extracting data and generating points on lines, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “circuitry”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “circuitry”, the claim encompasses a person simply observing data and mentally generating the points. The Examiner notes that even if the claim was directed to displaying or outputting the points (which it is not), this could be done mentally with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application because the claim recites “circuitry”, however, the “circuitry” is recited at a high-level of generality and amounts to nothing more than a generic computer used to perform generic computer functions. Therefore, the “circuitry” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention to correspond to the claimed “circuitry”, as the disclosure makes no mention of any of the claimed “circuitry” (where the Examiner notes that the disclosure does not even recite the word “circuitry”).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “circuitry” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claims 11 and 12, said claims are rejected as they fail to correct the deficiency of Claim 10. The claims are directed to calculating the position of a point, which can be performed mentally and which does not amount to significantly more than the judicial exception.

As per Claims 13-25, said claims are rejected as they fail to correct the deficiency of Claim 10. The claims are directed to extracting points, which can be performed mentally and which does not amount to significantly more than the judicial exception.

As per Claims 26-28, said claims are rejected as they fail to correct the deficiency of Claim 10. The claims are directed to calculating a target steering angle, which can be performed mentally and which does not amount to significantly more than the judicial exception.

As per Claim 29, the claim recites steps of obtaining and extracting data and generating points on lines, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. No device is recited as performing any step of the claim, and nothing in these claim elements preclude the steps from practically being performed in the mind. For example, the claim encompasses a person simply observing data and mentally generating the points. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because nothing is recited as performing the method steps of the claim, and the claim could be 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited as performing any step of the claim. Therefore, even if one assumes a generic computer is performing the claimed steps (which is not required by the claim), this would amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As per Claim 10, the claim recites the limitations “position obtaining circuitry”, “first route extraction circuitry”, “second route extraction circuitry” and “route calculation circuitry”, and none of these limitations appear in the disclosure. The word “circuitry” does not even appear in the disclosure, and the mentions of a “circuit” in the Applicant’s specification do not correspond to “position obtaining circuitry”, “first route extraction circuitry”, “second route extraction circuitry” or “route calculation circuitry”.
As such, there is no indication in the specification that the inventors had possession of a route generation device comprising “a position obtaining circuitry”, “a first route extraction circuitry”, “a second route extraction circuitry” and “a route calculation circuitry”.

As per Claim 19, the subject matter is the claimed “wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”.
There is no disclosure of how a “foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence” is identified or calculated, and there is no disclosure of “a vertical line drawn from each of the reference points”.
P[0048] of the Applicant’s specification recites
“That is, the route calculation unit 114 generates, as the corresponding point C (t), the foot of the vertical line Lver (t) drawn from the reference point B (t) down to the straight line Lst (t). The above is the operation in which the route calculation unit 114 generates the corresponding point C (t) in the route generation device 110 according to the present embodiment”,
however, the “vertical line” or line “Lver (t)” is not “drawn from each of the reference points”, but in fact is “drawn from the reference point B (t)”, meaning the “vertical line” is drawn from a single reference point. Therefore, the claimed “vertical line drawn from each of the reference points” is not disclosed. Furthermore, there is no disclosure of exactly how a “foot” is identified or calculated, and the claimed “foot of a vertical line drawn from each of the reference points” is not disclosed as the “vertical line drawn from each of the reference points” is not disclosed as explained above.
As such, there is no indication in the specification that the inventors had possession of a route generation device wherein the route calculation circuitry extracts 

As per Claim 20, the subject matter is the claimed “wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”.
There is no disclosure of how a “foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence” is identified or calculated, and there is no disclosure of “a vertical line drawn from each of the reference points”.
P[0048] of the Applicant’s specification recites
“That is, the route calculation unit 114 generates, as the corresponding point C (t), the foot of the vertical line Lver (t) drawn from the reference point B (t) down to the straight line Lst (t). The above is the operation in which the route calculation unit 114 generates the corresponding point C (t) in the route generation device 110 according to the present embodiment”,
however, the “vertical line” or line “Lver (t)” is not “drawn from each of the reference points”, but in fact is “drawn from the reference point B (t)”, meaning the “vertical line” is drawn from a single reference point. Therefore, the claimed “vertical line drawn from each of the reference points” is not disclosed. Furthermore, there is no disclosure of exactly how a “foot” is identified or calculated, and the claimed “foot of a vertical line drawn from each of the reference points” is not disclosed as the “vertical line drawn from each of the reference points” is not disclosed as explained above.
As such, there is no indication in the specification that the inventors had possession of a route generation device wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence.

As per Claim 21, the subject matter is the claimed “wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”.
There is no disclosure of how a “foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence” is identified or calculated, and there is no disclosure of “a vertical line drawn from each of the reference points”.
P[0048] of the Applicant’s specification recites
“That is, the route calculation unit 114 generates, as the corresponding point C (t), the foot of the vertical line Lver (t) drawn from the reference point B (t) down to the straight line Lst (t). The above is the operation in which the route calculation unit 114 generates the corresponding point C (t) in the route generation device 110 according to the present embodiment”,
however, the “vertical line” or line “Lver (t)” is not “drawn from each of the reference points”, but in fact is “drawn from the reference point B (t)”, meaning the “vertical line” is drawn from a single reference point. Therefore, the claimed “vertical line drawn from each of the reference points” is not disclosed. Furthermore, there is no disclosure of exactly how a “foot” is identified or calculated, and the claimed “foot of a vertical line drawn from each of the reference points” is not disclosed as the “vertical line drawn from each of the reference points” is not disclosed as explained above.
As such, there is no indication in the specification that the inventors had possession of a route generation device wherein the route calculation circuitry extracts 

As per Claim 26, the claim recites the limitation “control amount calculation circuitry”, and this limitation does not appear in the disclosure. The word “circuitry” does not even appear in the disclosure, and the mentions of a “circuit” in the Applicant’s specification do not correspond to “control amount calculation circuitry”.
As such, there is no indication in the specification that the inventors had possession of a travel control device comprising “a control amount calculation circuitry”.

As per Claim 27, the claim recites the limitation “control amount calculation circuitry”, and this limitation does not appear in the disclosure. The word “circuitry” does not even appear in the disclosure, and the mentions of a “circuit” in the Applicant’s specification do not correspond to “control amount calculation circuitry”.
As such, there is no indication in the specification that the inventors had possession of a travel control device comprising “a control amount calculation circuitry”.

As per Claim 28, the claim recites the limitation “control amount calculation circuitry”, and this limitation does not appear in the disclosure. The word “circuitry” control amount calculation circuitry”.
As such, there is no indication in the specification that the inventors had possession of a travel control device comprising “a control amount calculation circuitry”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 10, the claim recites “a first route extraction circuitry to extract, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence on an assumption that the vehicle continues to travel in a lane in which the vehicle is traveling before starting the lane change”.
It is unclear what is required by the “assumption”. The “assumption” is that “the vehicle continues to travel in a lane in which the vehicle is traveling before starting the lane change”, however, it is unclear exactly what vehicle behavior is assumed in terms of vehicle location before “starting the lane change”. For example, it lane change”.
Therefore, the claim is unclear.

Furthermore as per Claim 10, the claim recites “a second route extraction circuitry to extract, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence on an assumption that the vehicle is currently traveling in an adjacent lane in which the vehicle travels after completing the lane change”.
It is unclear why it would be assumed that “the vehicle is currently traveling in an adjacent lane” when the vehicle has not yet performed a lane change at the time of extracting “a target route as second points in sequence”, and it is unclear what steps are required to perform this assumption. For example, it is unclear if the actual current location of the vehicle is overwritten to be an incorrect position in an adjacent lane before the vehicle evens moves to the adjacent lane, or if the claim is attempting to imply that this “assumption” is a determination of a vehicle position after the lane change is complete, which would still leave it unclear as to why the word “currently” is used if the vehicle is not currently in the adjacent lane.
Therefore, the claim is unclear.

a first route extraction circuitry to extract, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence…a second route extraction circuitry to extract, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence…a route calculation circuitry to calculate a target route when the vehicle makes the lane change as third points in sequence”.
As seen above, the claim recites three separate instances of a “target route”, and it is unclear if one target route overwrites or replaces another target route, or if the Applicant is attempting to claim that three separate target routes are calculated and used together. Therefore, the claim is unclear.
The Examiner notes that if the Applicant is attempting to claim three entirely separate target routes, where no target route replaces any other target route, the Examiner recommends labeling each target route as a “first”, “second” and “third” target route, or some other similar labeling that clearly distinguishes each target route from another target route.

Furthermore as per Claim 10, the claim recites “wherein the route calculation circuitry generates a plurality of reference points on one of a line connecting the first points in sequence and a line connecting the second points in sequence, generates a plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence, and generates each point to be included in the third points in sequence as a target point on a line connecting one of the reference points and one of the corresponding points which correspond to each other”.
It is unclear how each of the three claimed lines are calculated and by what steps. The claim simply recites the use of each line without reciting how each line was generated or by what conditions or data, making it unclear if any line of any shape whatsoever may be used for each of the lines so long as the points are connected to each line in the same manner as claimed, or if the Applicant’s invention actually performs calculations to generate each line to be a specific shape.
Therefore, the claim is unclear.

As per Claim 22, the claim recites “wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence”.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
one-to-one correspondence” of Claim 10, as clearly if there is a larger number of points for one of the “first points in sequence” and the “second points in sequence”, there can be no “plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence”, as some points will have no corresponding points due to the unequal number of points for between the two sequences of points.
Therefore, the claim is unclear.

As per Claim 23, the claim recites “wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence”.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
one-to-one correspondence” of Claim 10, as clearly if there is a larger number of points for one of the “first points in sequence” and the “second points in sequence”, there can be no “plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence”, as some points will have no corresponding points due to the unequal number of points for between the two sequences of points.
Therefore, the claim is unclear.

As per Claim 24, the claim recites “wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence”.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
one-to-one correspondence” of Claim 10, as clearly if there is a larger number of points for one of the “first points in sequence” and the “second points in sequence”, there can be no “plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence”, as some points will have no corresponding points due to the unequal number of points for between the two sequences of points.
Therefore, the claim is unclear.

As per Claim 25, the claim recites “wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence”.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
one-to-one correspondence” of Claim 10, as clearly if there is a larger number of points for one of the “first points in sequence” and the “second points in sequence”, there can be no “plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence”, as some points will have no corresponding points due to the unequal number of points for between the two sequences of points.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”.
It is unclear what a “foot” refers to and how it is identified. It is unclear what would or would not be equivalent to a “foot” of a line as claimed.
It is unclear how the “vertical line” is calculated. The claim recites the use of this line without reciting steps without reciting how the “vertical line” was generated or by what conditions or data, making it unclear if the Applicant’s invention actually performs calculations to generate the “vertical line”.
straight line” is the same as or is different from the “line connecting one of the reference points and one of the corresponding points which correspond to each other” of Claim 10, where this line of Claim 10 appears to serve the same purpose as the “straight line”, making it unclear if the “straight line” replaces this line of Claim 10.
It is unclear how the “vertical line” can be “drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”, as this implies that the “vertical line” is connected to “each of the reference points”, and it would appears that it would require multiple lines to connect to multiple references points.
Therefore, the claim is unclear.

As per Claim 20, the claim recites “wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”.
It is unclear what a “foot” refers to and how it is identified. It is unclear what would or would not be equivalent to a “foot” of a line as claimed.
It is unclear how the “vertical line” is calculated. The claim recites the use of this line without reciting steps without reciting how the “vertical line” was generated or by vertical line”.
It is unclear if the “straight line” is the same as or is different from the “line connecting one of the reference points and one of the corresponding points which correspond to each other” of Claim 10, where this line of Claim 10 appears to serve the same purpose as the “straight line”, making it unclear if the “straight line” replaces this line of Claim 10.
It is unclear how the “vertical line” can be “drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”, as this implies that the “vertical line” is connected to “each of the reference points”, and it would appears that it would require multiple lines to connect to multiple references points.
Therefore, the claim is unclear.

As per Claim 21, the claim recites “wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”.
It is unclear what a “foot” refers to and how it is identified. It is unclear what would or would not be equivalent to a “foot” of a line as claimed.
vertical line” is calculated. The claim recites the use of this line without reciting steps without reciting how the “vertical line” was generated or by what conditions or data, making it unclear if the Applicant’s invention actually performs calculations to generate the “vertical line”.
It is unclear if the “straight line” is the same as or is different from the “line connecting one of the reference points and one of the corresponding points which correspond to each other” of Claim 10, where this line of Claim 10 appears to serve the same purpose as the “straight line”, making it unclear if the “straight line” replaces this line of Claim 10.
It is unclear how the “vertical line” can be “drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence”, as this implies that the “vertical line” is connected to “each of the reference points”, and it would appears that it would require multiple lines to connect to multiple references points.
Therefore, the claim is unclear.

As per Claim 26, the claim recites “A travel control device comprising: the route generation device according to Claim 10; and a control amount calculation circuitry to calculate a target steering angle, as a control amount of the vehicle, for the vehicle traveling along the target route determined by the route generation device”.

Furthermore, Claim 10 recites three separate instances of a “target route”, as seen in “a first route extraction circuitry to extract, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence…a second route extraction circuitry to extract, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence…a route calculation circuitry to calculate a target route when the vehicle makes the lane change as third points in sequence”, and it is unclear which of these three instances of a “target route” corresponds to the “target route” of Claim 26.
Therefore, the claim is unclear.

As per Claim 27, the claim recites “A travel control device comprising: the route generation device according to Claim 11; and a control amount calculation circuitry to calculate a target steering angle, as a control amount of the vehicle, for the vehicle traveling along the target route determined by the route generation device”.
It is unclear if all limitations of Claims 10 and 11 are required for Claim 27. The claim does not clearly and unambiguously recite which limitations of Claims 10 and 11 are required.
Furthermore, Claim 10 recites three separate instances of a “target route”, as seen in “a first route extraction circuitry to extract, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence…a second route extraction circuitry to extract, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence…a route calculation circuitry to calculate a target route when the vehicle makes the lane change as third points in sequence”, and it is unclear which of these three instances of a “target route” corresponds to the “target route” of Claim 27.
Therefore, the claim is unclear.

As per Claim 28, the claim recites “A travel control device comprising: the route generation device according to Claim 12; and a control amount calculation circuitry to calculate a target steering angle, as a control amount of the vehicle, for the vehicle traveling along the target route determined by the route generation device”.
It is unclear if all limitations of Claims 10-12 are required for Claim 28. The claim does not clearly and unambiguously recite which limitations of Claims 10-12 are required.
Furthermore, Claim 10 recites three separate instances of a “target route”, as seen in “a first route extraction circuitry to extract, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence…a second route extraction circuitry to extract, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence…a route calculation circuitry to calculate a target route when the vehicle makes the lane change as third points in sequence”, and it is unclear which of these three instances of a “target route” corresponds to the “target route” of Claim 28.
Therefore, the claim is unclear.

As per Claim 29, the claim recites “extracting, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence on an assumption that the vehicle continues to travel in a lane in which the vehicle is traveling before starting the lane change”.
It is unclear what is required by the “assumption”. The “assumption” is that “the vehicle continues to travel in a lane in which the vehicle is traveling before starting the lane change”, however, it is unclear exactly what vehicle behavior is assumed in terms of vehicle location before “starting the lane change”. For example, it is unclear if the claim is implying that the vehicle will travel some predetermined distance in a certain direction from the current location of the vehicle until reaching a future point where a lane change will occur, or if the claim is implying that it is merely assumed that a vehicle will not change lanes unexpectedly before some identified “lane change”.
Therefore, the claim is unclear.

Furthermore as per Claim 29, the claim recites “extracting, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence on an assumption that the vehicle is currently traveling in an adjacent lane in which the vehicle travels after completing the lane change”.
It is unclear why it would be assumed that “the vehicle is currently traveling in an adjacent lane” when the vehicle has not yet performed a lane change at the time of extracting “a target route as second points in sequence”, and it is unclear what steps are required to perform this assumption. For example, it is unclear if the actual current location of the vehicle is overwritten to be an incorrect position in an adjacent lane before the vehicle evens moves to the adjacent lane, or if the claim is attempting to imply that this “assumption” is a determination of a vehicle position after the lane change is complete, which would still leave it unclear as to why the word “currently” is used if the vehicle is not currently in the adjacent lane.
Therefore, the claim is unclear.

Furthermore as per Claim 29, the claim recites “extracting, on the basis of the location information of the vehicle and map information obtained from outside, a target route as first points in sequence…extracting, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence…calculating a target route when the vehicle makes the lane change as third points in sequence”.
As seen above, the claim recites three separate instances of a “target route”, and it is unclear if one target route overwrites or replaces another target route, or if the Applicant is attempting to claim that three separate target routes are calculated and used together. Therefore, the claim is unclear.


Furthermore as per Claim 29, the claim recites “wherein the route calculation circuitry generates a plurality of reference points on one of a line connecting the first points in sequence and a line connecting the second points in sequence, generates a plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence, and generates each point to be included in the third points in sequence as a target point on a line connecting one of the reference points and one of the corresponding points which correspond to each other”.
It is unclear how each of the three claimed lines are calculated and by what steps. The claim simply recites the use of each line without reciting how each line was generated or by what conditions or data, making it unclear if any line of any shape whatsoever may be used for each of the lines so long as the points are connected to each line in the same manner as claimed, or if the Applicant’s invention actually performs calculations to generate each line to be a specific shape.
Therefore, the claim is unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13-17, 19, 20, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (JP2017081425A).

Regarding Claim 10, Oba teaches the claimed route generation device to generate a target route when a vehicle makes a lane change, the device comprising:
a position obtaining circuitry to obtain location information of the vehicle (“The navigation device 50 includes a GNSS (Global Navigation Satellite System) receiver…”, see P[0026]);
a first route extraction circuitry to extract, on the basis of the location information of the vehicle and map information obtained from outside (“…the first , a target route as first points in sequence (“The correction track T2 from the current position of the own vehicle M to the intermediate target position K tg2 # by setting the intermediate target position K tg2 # in the range between the changed track and the final target position K tg2 on the track T2”, see P[0059]) on an assumption that the vehicle continues to travel in a lane in which the vehicle is traveling before starting the lane change (“As shown in (A) in the figure, for example, the first track generation unit 112 K (1) and K (2) each time a predetermined time Δte lapses from the current time with respect to the current position of the own vehicle M. , K (3), ..., etc. are set as the track of the own vehicle M in the future”, see P[0045]);
a second route extraction circuitry to extract, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence on an assumption that the vehicle is currently traveling in an adjacent lane in which the vehicle travels after completing the lane change, and the vehicle continues to travel in the adjacent lane (see FIG. 10, and the points of the line that includes “Ktg2”); and
a route calculation circuitry to calculate a target route when the vehicle makes the lane change as third points in sequence on the basis of the first points in sequence and the second points in sequence lane (see FIG. 10, and the points of the line that includes “Ktg2#”);
wherein the route calculation circuitry generates a plurality of reference points on one of a line connecting the first points in sequence and a line connecting the second points in sequence, generates a plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence (see the sets of identified by the broken line oval shapes each labeled “K(1)” to “K(6)”, where the including of each set of set of points in each shape from the three trajectory lines equivalent to identifying “reference points” as claimed, where the claim does not require that the extracted points must be different from the reference points), and generates each point to be included in the third points in sequence as a target point…(see FIG. 10, particularly the line that includes “Ktg2#” that includes “third points in sequence” that are located between the points of trajectory line “T1” and the trajectory line “T2”.
Oba does not expressly recite the bolded portion of the claimed
and generates each point to be included in the third points in sequence as a target point on a line connecting one of the reference points and one of the corresponding points which correspond to each other.
However, these limitations are directed to an obvious and non-critical design choice, where so long as the “third points” are each parallel to both of a set of a “reference point” and a parallel “corresponding point”, it would not be critical to have a “line” or not have a “line” to perform this function, so long as the points are placed in parallel. As can be seen in FIG. 10 of Oba, the points of the line that includes “Ktg2#” are located in a manner that is exactly parallel to and between the points of the line that 
Therefore, the claim is directed to an obvious design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba and to generate each point to be included in the third points in sequence as a target point on a line connecting one of the reference points and one of the corresponding points which correspond to each other, as this is a non-critical design choice that may aid in a user viewing the relationship between points if the line and all points are displayed.

Regarding Claim 11, Oba teaches the claimed route generation device according to Claim 10, wherein the route calculation circuitry calculates a position of the target point in such a way that a ratio of a distance between the reference point and the target point to a distance between the reference point and the corresponding point will change in accordance with an elapsed time after the vehicle starts the lane change (see FIGS. 10-11, where the points of the line that includes “Ktg2#” are positioned such that a distance between the points of this line with respect to the points of both of the other two lines of trajectory line “T1” and the line ratio of a distance” changing as claimed, where the Examiner notes that no actual calculation of a “ratio” is claimed, therefore, the claim simply encompasses a situation that is taught by Oba.

Regarding Claim 13, Oba does not expressly recite the claimed route generation device according to Claim 10, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and extracts a point nearest to each of the reference points as the corresponding point from the other one of the first points in sequence and the second points in sequence.
However, this claim is obvious in view of the teachings of Oba as seen in FIG. 10, where the broken line oval shapes clearly indicate that each point of each of the three trajectory lines have a horizontal correspondence which then causes each point of each line to correspond to the closest one of another point of another line, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and extracts a point nearest to each of the reference points as the corresponding point from the other one of the first points in sequence and the second points in sequence, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

route generation device according to Claim 11, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and extracts a point nearest to each of the reference points as the corresponding point from the other one of the first points in sequence and the second points in sequence.
However, this claim is obvious in view of the teachings of Oba as seen in FIG. 10, where the broken line oval shapes clearly indicate that each point of each of the three trajectory lines have a horizontal correspondence which then causes each point of each line to correspond to the closest one of another point of another line, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and extracts a point nearest to each of the reference points as the corresponding point from the other one of the first points in sequence and the second points in sequence, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

Regarding Claim 15, Oba does not expressly recite the claimed route generation device according to Claim 12, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and extracts a point nearest to each of the reference points as the corresponding point from the other one of the first points in sequence and the second points in sequence.
However, this claim is obvious in view of the teachings of Oba as seen in FIG. 10, where the broken line oval shapes clearly indicate that each point of each of the three trajectory lines have a horizontal correspondence which then causes each point of each line to correspond to the closest one of another point of another line, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and extracts a point nearest to each of the reference points as the corresponding point from the other one of the first points in sequence and the second points in sequence, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

Regarding Claim 16, Oba does not expressly recite the claimed route generation device according to Claim 10, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates a nearest point on a line connecting the points in sequence of the other one of the first points in sequence and the second points in sequence for each of the reference points as the corresponding point.
line” is directed to an obvious and non-critical design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba.
Furthermore, the limitations directed to the “nearest point” are obvious in view of the teachings of Oba as seen in FIG. 10, where the broken line oval shapes clearly indicate that each point of each of the three trajectory lines have a horizontal correspondence which then causes each point of each line to correspond to the closest one of another point of another line.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, as the “line” is a non-critical design choice that may aid in a user viewing the relationship between points if the line and all points are displayed, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates a nearest point on a line connecting the points in sequence of the other one of the first points in sequence and the second points in sequence for each of the reference points as the corresponding point, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

Regarding Claim 17, Oba does not expressly recite the claimed route generation device according to Claim 11, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates a nearest point on a line connecting the points in sequence of the other one of the first points in sequence and the second points in sequence for each of the reference points as the corresponding point.
However, as explained in the parent claim rejection, the “line” is directed to an obvious and non-critical design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba.
Furthermore, the limitations directed to the “nearest point” are obvious in view of the teachings of Oba as seen in FIG. 10, where the broken line oval shapes clearly indicate that each point of each of the three trajectory lines have a horizontal correspondence which then causes each point of each line to correspond to the closest one of another point of another line.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, as the “line” is a non-critical design choice that may aid in a user viewing the relationship between points if the line and all points are displayed, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates a nearest point on a line connecting the points in sequence of the other one of the first points in sequence and the second points in sequence for each of the reference points as the corresponding point, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

route generation device according to Claim 10, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence.
However, as explained in the parent claim rejection, the “straight line” is directed to an obvious and non-critical design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba. Furthermore, the “vertical line” is taught by Oba as seen in any of the vertical lines of Oba such as the lines connecting points for trajectory “T1” and “T2” of FIG. 10 of Oba.
Additionally, these limitations are directed to an obvious and non-critical design choice, where as can be seen in FIG. 10 of Oba, the points of the line that includes “Ktg2#” are located in a manner that is exactly parallel to and between the points of the line that includes “Ktg1” and also generated correspondingly for the line that includes “Ktg2”, which is further illustrated by the broken line oval shapes that encompass a single point on all three lines. Therefore, clearly a “line” could be drawn between all three points of any set of three parallel points of each line, where the Examiner notes that although such a line would clearly be a straight line, a “line” as claimed does not necessarily require a perfectly straight line. Therefore, to generate a “corresponding point” in the manner as claimed is obvious in view of the relationship of points of Oba.


Regarding Claim 20, Oba does not expressly recite the claimed route generation device according to Claim 11, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence.
However, as explained in the parent claim rejection, the “straight line” is directed to an obvious and non-critical design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba.
corresponding point” in the manner as claimed is obvious in view of the relationship of points of Oba.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, as the “vertical line” is taught by Oba, and the “straight line” is a non-critical design choice that may aid in a user viewing the relationship between points if the line and all points are displayed, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

route generation device according to Claim 16, wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
For the sake of this prior art rejection, the claim is interpreted as being directed to simply extracting “reference points” from “points in sequence that have a larger number of the points in sequence”, which does not exclude also extracting “reference points” from “points in sequence” that have a relatively smaller number of points. In view of this interpretation, a person having ordinary skill to simply use the greatest amount of points available whatever amount of points are available to extract the “reference points”, for example, based on any matching points that can be included in the broken line oval shapes that encompass a single point on all three lines of FIG. 10 of Oba regardless of whether or not the total number of points is the same for all trajectory lines, so long as a lane change trajectory can be created in a section where 

Regarding Claim 23, Oba does not expressly recite the claimed route generation device according to Claim 17, wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
For the sake of this prior art rejection, the claim is interpreted as being directed to simply extracting “reference points” from “points in sequence that have a larger number of the points in sequence”, which does not exclude also extracting “reference points” from “points in sequence” that have a relatively smaller number of points. In view of this interpretation, a person having ordinary skill to simply use the greatest amount of points available whatever amount of points are available to extract the “reference points”, for example, based on any matching points that can be included 

Regarding Claim 24, Oba does not expressly recite the claimed route generation device according to Claim 19, wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
For the sake of this prior art rejection, the claim is interpreted as being directed to simply extracting “reference points” from “points in sequence that have a larger number of the points in sequence”, which does not exclude also extracting “reference points” from “points in sequence” that have a relatively smaller number of 

Regarding Claim 25, Oba does not expressly recite the claimed route generation device according to Claim 20, wherein the route calculation circuitry extracts the reference points from points in sequence that have a larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence.
However, Claim 10 defines “reference points” for both of a line connecting the “first points in sequence” and the “second points in sequence”, and it is then unclear how “reference points” can only be extracted for a “larger number of the points in sequence in a predetermined section out of the first points in sequence or the second points in sequence” which implies “reference points” are only calculated for one of the lines have a “larger number of the points”, when Claim 10 requires “reference points” for both lines. Therefore, the claim is unclear and appears to contradict Claim 10.
reference points” from “points in sequence that have a larger number of the points in sequence”, which does not exclude also extracting “reference points” from “points in sequence” that have a relatively smaller number of points. In view of this interpretation, a person having ordinary skill to simply use the greatest amount of points available whatever amount of points are available to extract the “reference points”, for example, based on any matching points that can be included in the broken line oval shapes that encompass a single point on all three lines of FIG. 10 of Oba regardless of whether or not the total number of points is the same for all trajectory lines, so long as a lane change trajectory can be created in a section where the lane change is to occur, in order to calculate a lane change trajectory as best as possible using whatever amount of information that is available for calculation.

Regarding Claim 26, Oba teaches the claimed travel control device comprising:
the route generation device according to Claim 10; and
a control amount calculation circuitry to calculate a target steering angle, as a control amount of the vehicle, for the vehicle traveling along the target route determined by the route generation device (“…the travel control unit 132 determines the control amount of the electric motor in the steering device 92 according to an angle formed between the traveling direction of the vehicle M at each target position K and the direction of the next target position based on the target position”, see P[0072], also see P[0071] and “…in the automatic operation mode, the driver does not perform the 

Regarding Claim 27, Oba teaches the claimed travel control device comprising:
the route generation device according to Claim 11; and
a control amount calculation circuitry to calculate a target steering angle, as a control amount of the vehicle, for the vehicle traveling along the target route determined by the route generation device (“…the travel control unit 132 determines the control amount of the electric motor in the steering device 92 according to an angle formed between the traveling direction of the vehicle M at each target position K and the direction of the next target position based on the target position”, see P[0072], also see P[0071] and “…in the automatic operation mode, the driver does not perform the operation (or the operation amount is smaller than the manual operation mode). In addition, it is an operation mode in which a part or all of the driving driving force output device 90, the steering device 92, and the brake device 94 are controlled based on an action plan”, see P[0032]).

Regarding Claim 29, Oba teaches the claimed route generation method of generating a target route when a vehicle makes a lane change, the method comprising:
obtaining location information of the vehicle (“The navigation device 50 includes a GNSS (Global Navigation Satellite System) receiver…”, see P[0026]);
extracting, on the basis of the location information of the vehicle and map information obtained from outside (“…the first track generation unit 112 may derive the center line of the traveling lane from information such as the width of the lane included in the map information 152, or may be included in the map information 152 in advance. It may be acquired from the map information 152”, see P[0045]), a target route as first points in sequence (“The correction track T2 from the current position of the own vehicle M to the intermediate target position K tg2 # by setting the intermediate target position K tg2 # in the range between the changed track and the final target position K tg2 on the track T2”, see P[0059]) on an assumption that the vehicle continues to travel in a lane in which the vehicle is traveling before starting the lane change (“As shown in (A) in the figure, for example, the first track generation unit 112 K (1) and K (2) each time a predetermined time Δte lapses from the current time with respect to the current position of the own vehicle M. , K (3), ..., etc. are set as the track of the own vehicle M in the future”, see P[0045]);
extracting, on the basis of the location information of the vehicle and the map information, a target route as second points in sequence on an assumption that the vehicle is currently traveling in an adjacent lane in which the vehicle travels after completing the lane change, and the vehicle continues to travel in the adjacent lane (see FIG. 10, and the points of the line that includes “Ktg2”); and
calculating a target route when the vehicle makes the lane change as third points in sequence on the basis of the first points in sequence and the second points in sequence (see FIG. 10, and the points of the line that includes “Ktg2#”),
wherein the method of calculating the target route as third points in sequence comprises:
generating a plurality of reference points on one of a line connecting the first points in sequence and a line connecting the second points in sequence; generating a plurality of corresponding points in one-to-one correspondence to the reference points on the other one of the line connecting the first points in sequence and the line connecting the second points in sequence (see the sets of identified by the broken line oval shapes each labeled “K(1)” to “K(6)”, where the including of each set of set of points in each shape from the three trajectory lines equivalent to identifying “reference points” as claimed, where the claim does not require that the extracted points must be different from the reference points); and
generating each point to be included in the third points in sequence as a target point…(see FIG. 10, particularly the line that includes “Ktg2#” that includes “third points in sequence” that are located between the points of trajectory line “T1” and the trajectory line “T2”.
Oba does not expressly recite the bolded portion of the claimed
generating each point to be included in the third points in sequence as a target point on a line connecting one of the reference points and one of the corresponding points which correspond to each other.

Therefore, the claim is directed to an obvious design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba and to generate each point to be included in the third points in sequence as a target point on a line connecting one of the reference points and one of the corresponding points which correspond to each other, as this is a non-critical design choice that may aid in a user viewing the relationship between points if the line and all points are displayed.



s 12, 18, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (JP2017081425A) in view of Doi (JP2008149855A).

Regarding Claim 12, Oba does not expressly recite a “clothoid curve” as in the claimed route generation device according to Claim 11, wherein the route calculation circuitry calculates the position of the target point in such a way that a locus of a change in the ratio of the distance with respect to the elapsed time after the vehicle starts the lane change will be a clothoid curve.
However, the trajectory resulting from positioning of a “target point” such as “Ktg2#” of FIGS. 10-11 can be seen to be a curve.
Furthermore, Doi (JP2008149855A) teaches a target course change locus of a clothoid curve smoothly continuing to travel paths before and after a course change section (Doi; see P[0069]-P[0070]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba with the teachings of Doi, and wherein the route calculation circuitry calculates the position of the target point in such a way that a locus of a change in the ratio of the distance with respect to the elapsed time after the vehicle starts the lane change will be a clothoid curve, as rendered obvious by Doi, in order to provide for “creating the track of a change in the desired course of a vehicle” (Doi; see Overview).

Regarding Claim 18, Oba does not expressly recite the claimed route generation device according to Claim 12, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates a nearest point on a line connecting the points in sequence of the other one of the first points in sequence and the second points in sequence for each of the reference points as the corresponding point.
However, as explained in the parent claim rejection, the “line” is directed to an obvious and non-critical design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba.
Furthermore, the limitations directed to the “nearest point” are obvious in view of the teachings of Oba as seen in FIG. 10, where the broken line oval shapes clearly indicate that each point of each of the three trajectory lines have a horizontal correspondence which then causes each point of each line to correspond to the closest one of another point of another line.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, as the “line” is a non-critical design choice that may aid in a user viewing the relationship between points if the line and all points are displayed, and wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates a nearest point on a line connecting the points in sequence of the other one of the first points in sequence and the second points in sequence for each of the reference points as the corresponding point, so that a uniform correspondence can be achieved that allows for ease of calculating and using the reference points.

Regarding Claim 21, Oba does not expressly recite the claimed route generation device according to Claim 12, wherein the route calculation circuitry extracts the reference points from one of the first points in sequence and the second points in sequence and calculates, as the corresponding point, a foot of a vertical line drawn from each of the reference points to a straight line passing through a plurality of points included in the points in sequence of the other one of the first points in sequence and the second points in sequence.
However, as explained in the parent claim rejection, the “straight line” is directed to an obvious and non-critical design choice that is an obvious variation of Oba, where a “line” is an obvious variation of the broken line oval shapes of Oba.
Additionally, these limitations are directed to an obvious and non-critical design choice, where as can be seen in FIG. 10 of Oba, the points of the line that includes “Ktg2#” are located in a manner that is exactly parallel to and between the points of the line that includes “Ktg1” and also generated correspondingly for the line that includes “Ktg2”, which is further illustrated by the broken line oval shapes that encompass a single point on all three lines. Therefore, clearly a “line” could be drawn between all three points of any set of three parallel points of each line, where the Examiner notes that although such a line would clearly be a straight line, a “line” as claimed does not necessarily require a perfectly straight line. Therefore, to generate a “corresponding point” in the manner as claimed is obvious in view of the relationship of points of Oba.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oba, 

Regarding Claim 28, Oba teaches the claimed travel control device comprising:
the route generation device according to Claim 12; and
a control amount calculation circuitry to calculate a target steering angle, as a control amount of the vehicle, for the vehicle traveling along the target route determined by the route generation device (“…the travel control unit 132 determines the control amount of the electric motor in the steering device 92 according to an angle formed between the traveling direction of the vehicle M at each target position K and the direction of the next target position based on the target position”, see P[0072], also see P[0071] and “…in the automatic operation mode, the driver does not perform the operation (or the operation amount is smaller than the manual operation mode). In addition, it is an operation mode in which a part or all of the driving driving force output 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662